                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

IN RE:                                                 )
                                                       )
JAMES ROBERT JACKSON, Jr.                              )   BK No. 19-01746-MH3-7
dba STONEWALL FARM                                     )
                                                       )
        Debtor(s).                                     )

     EXPEDITED MOTION TO: (I) APPROVE A SHORT SALE OF REAL PROPERTY
      FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS
     PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m); (II) SURCHARGE AGREEMENT
                BETWEEN SECURED LENDER AND THE ESTATE;
                            AND (III ) OTHER RELIEF

        Comes Erica R. Johnson, Trustee in the above-captioned case (the “Trustee”), by and
through counsel, and files this Expedited Motion to: (1) approve short sale of real property free and
clear of liens, claims, encumbrances, and interests pursuant to 11 U.S.C. § 363(b), (f), and (m); (2)
surcharge agreement between secured lender and the estate; and (3) other relief (the “Motion”). In
support thereof, the Trustee would state and show:
A.      Expedited Relief Requested: The Trustee requests the following relief:
        1.      For an Order authorizing the Trustee to sell the Property (as defined below) under
the terms and conditions described below;
        2.      For an Order that approves the sale of the Property pursuant to 11 U.S.C. § 363
(b), (f), (h), (m) and Fed. R. Bankr. P. 6004;
        3.      For an Order that declares that the liens of the Lender (as defined below) and
Pinnacle (as defined below) attach to the proceeds of the sale of the Property;
        4.      For an Order that declares that the sale of the Property is free and clear of the lien
of Mr. Nippert (as defined below);
        5.      For an Order that declares that the sale of the Property is free and clear of any and
all exemptions and/or interests of the Debtor;
        6.      For an Order that approves the payment of sale proceeds to: (1) the costs of sale;
(2) the Lender in full satisfaction of its lien against the Property; and (3) Pinnacle in full
satisfaction of its lien against the Property.




Case 3:19-bk-01746        Doc 63     Filed 02/18/20 Entered 02/18/20 17:33:00             Desc Main
                                     Document     Page 1 of 7
B.      Urgency of Such Request:
        1.     The Trustee is attempting to sell the Property.
        2.     Time is of the essence in selling the Property as the Trustee and the Lender have
entered into an agreed order that allows the Trustee 120 days from October 24, 2019 to obtain a
contract for the sale of the Property. Such agreed order also allows the Trustee an additional 30
days to execute the transfer of the Property to the potential buyer. See Agreed Order entered
October 24, 2019 (Docket Entry 53).
        3.     On or about November 6, 2019, the Trustee entered into a Purchase and Sale
Agreement for the Property. The transaction needs to close on or before March 10, 2020.
        4.     The Trustee seeks the requested relief on an expedited basis to comply with the
Order entered October 24, 2019 and the proposed closing date of March 10, 2020.
C.      Service of Expedited Motion:
        1.     Notice of this Expedited Motion was provided electronically via ECF Notice to
the U.S. Trustee, ustpregion08.na.ecf@usdoj.gov, Lefkovitz and Lefkovitz, PLLC, Attorneys for
Debtor, slefkovitz@lefkovitz.com, and all creditors and/or parties of interest who are registered
with the Court to receive ECF Notices.
        2.     Notice of this Expedited Motion was also served via regular U.S. Mail upon all
creditors and parties in interest, as shown on the mailing matrix which is attached to the original
of this document and on file in the office of the Clerk of this Court, on this 18th day of February,
2020.
        3.     Furthermore, the Order setting the expedited hearing will be served via regular
U.S. Mail upon all creditors and parties in interest. The Trustee will file a Certificate of Service
for such service.
D.      Suggestion for Hearing:
        1.     The Trustee proposes that this Expedited Motion be set for hearing on a date
convenient for the Court anytime from Wednesday, February 26, 2020 through Friday, March 6,
2020 1, in Courtroom 3, Second Floor, Customs House, 701 Broadway, Nashville, Tennessee 37203.
E.      Other Statement/Argument in Support of Requested Relief:
        1.     James Robert Jackson, Jr. (the “Debtor”) commenced the above-captioned case by
filing a voluntary chapter 7 petition on March 20, 2019 (the “Petition Date”).
        2.     The Trustee is the duly appointed and acting trustee in this case.




Case 3:19-bk-01746       Doc 63    Filed 02/18/20 Entered 02/18/20 17:33:00             Desc Main
                                   Document     Page 2 of 7
            3.      An asset of the bankruptcy estate is real property commonly described as 1181
    Neptune Road, Ashland City, Tennessee 37015 (the “Property”). The complete legal description is
    attached hereto as Exhibit “A”.
            4.      The Debtor is the sole owner of the Property.
            5.      The Debtor’s interest in the Property is property of the bankruptcy estate pursuant
    to 11 U.S.C. § 541.
            6.      As of the Petition Date, the Debtor valued the Property at $451,000.00.             See
    Schedule A/B filed August 15, 2019 (Page 3 of Docket Entry 34).
            7.      The Trustee has performed a preliminary title search. The results of this preliminary
    title search are as follows (collectively referred to as the “Secured Creditors”):
             Creditor                       Type of Lien        Approximate Balance owed as of the time of
                                         (i.e. deed of trust,           the filing of the Motion
                                        statutory, judicial)
SN Servicing Corporation (the               Deed of Trust       $456,331.27 pursuant to Motion for Relief
“Lender”),     1st    Mortgage                                  filed September 19, 2019. See Docket Entry
Lienholder 2                                                    46.
Pinnacle Bank (“Pinnacle”), 2nd            Deed of Trust        $151,523.41 pursuant to Claim filed April 19,
Mortgage Lienholder3                                            2019. See Claim No. 1.
Alfred K. Nippert, Jr. (“Mr.                  Judicial          $791,185.07 pursuant to Claim filed January
Nippert”), Judgment Creditor4                                   28, 2020. See Claim No. 2.

            8.      The Debtor is not entitled to an exemption in the Property.
            9.      On or about April 5, 2019, the Lender, through its agent, BK Global Real Estate
    Services LLC (“BK Global”), contacted the Trustee with an offer to allow the Trustee an
    opportunity to sell the Property and pay a carve-out to the bankruptcy estate.
            10.     The Trustee, after reviewing certain materials, including (without limitation) sales
    analysis report and opinion of value for the Property provided by BK Global and the Realtor, has
    determined it to be in the best interest of the Debtor’s estate and all creditors to negotiate to
    obtain the Lender’s agreement and consent (the “Consent”) to:
                    a.      Sell the Property to whichever third party the Trustee determines to have
                            made the best qualified offer during a public sale approved by the Court;
                    b.      Release the lien of the Lender and otherwise waive all of its claims against
                            the estate with respect to the Property (including any deficiency claims
                            resulting from the proposed sale); and
                    c.      Agree to a 11 U.S.C. § 506 surcharge to pay all of the expenses associated



   Case 3:19-bk-01746         Doc 63     Filed 02/18/20 Entered 02/18/20 17:33:00             Desc Main
                                         Document     Page 3 of 7
                       with the proposed sale, including the payment of a six percent (6%) real
                       estate commission to be shared by BK Global and the Realtor and
                       reimbursement of their out-of-pocket expenses, and provide a carve out for
                       the benefit of allowed unsecured creditors of the Debtor’s estate.
          11.   Before the filing of this motion, the Trustee employed Amanda L. Bell, a member
of At Home Realty, (the “Realtor”) as a realtor to market the Property for sale. See Order
Authorizing Employment of Realtor entered November 7, 2019 (Docket Entry 59).
          12.   Before the filing of this motion, the Trustee employed BK Global as a professional
for the purpose of negotiating with the secured creditors to facilitate the sale of the Property. See
Order Authorizing Employment of BK Global Real Estate Services LLC entered November 7, 2019
(Docket Entry 60).
          13.   The Property was listed by the Realtor for sale to the general public on or about
October 29, 2019 for $409,900.00.
          14.   The Trustee requests the entry of an order pursuant to Section 363 of the
Bankruptcy Code approving the sale of the Property, using the services of BK Global and the
Realtor, free and clear of all liens, claims, encumbrances, and interests.            As a material
inducement to the Trustee’s decision to pursue the proposed sale, the Lender consents to the
Property’s sale and the creation of a carve-out fund (the “Carve-Out Fund”) that will provide for
the costs of this case to be paid and provide a recovery for other creditors. The Trustee requests
that any creditor (other than the Secured Creditors) asserting an interest or secured claim against
the Property be required to file a response or objection. In the absence of a timely filed response
or objection to the Motion, the Court may enter an order approving the Motion without further
notice.
          15.   The Trustee proposes to sell the Property for Four Hundred Thousand Dollars
($400,000.00) to Edward T. Potts, Jr. and Linda G. Potts (the “Buyer”), who has submitted an
earnest money deposit for the purchase of the Property in the amount of Four Thousand Dollars
($4,000.00). The purchase also includes a Buyer’s Premium to the Trustee in the amount of Nine
Thousand Nine Hundred Dollars ($9,900.00). The closing date for the sale of the Property shall
take place on or before March 10, 2020. The complete Purchase and Sale Agreement is attached
hereto as Exhibit “B” and made a part hereof.
          16.   The sale has been approved by the Secured Creditors, which will result in a carve-




Case 3:19-bk-01746       Doc 63     Filed 02/18/20 Entered 02/18/20 17:33:00                Desc Main
                                    Document     Page 4 of 7
out for the bankruptcy estate in the approximate amount of $21,700.00. Attached as Exhibits “C”
and “D” respectively are the redacted settlement statement and redacted letters of consent/approval
from the Secured Creditors.
        17.     The Trustee believes that the sales price is fair and reasonable considering the
valuation of the property given by the Debtor, the fact that the Property has been listed for sale with
the general public, and considering the Property’s appraised value.
        18.     The Buyer is not an insider of the Debtor as defined in 11 U.S.C. § 101(31). The
sale represents an arms-length transaction between the parties, made without fraud, collusion, and
no attempt has been made by either party to take any unfair advantage of the other. The Buyer is
purchasing the Property in good faith pursuant to § 363(m).
        19.     The Trustee proposes to sell the Property as is and where is and makes no
representations or warranties as to the condition of the Property.
        20.     The Trustee will convey by valid Bankruptcy Trustee's Deed, or other appropriate
instrument, the right, title, and interest that Trustee has the right to convey.
        21.     The sale of the Property is being made free and clear of any interest in the Property
held by an entity other than the estate pursuant to 11 U.S.C. § 363(f) because either: (1) applicable
non-bankruptcy law permits the sale of the Property free and clear of such interests; (2) such entity
consents to the sale; (3) such interest is a lien and the price at which the Property is to be sold is
greater than the aggregate value of all liens on such property; (4) such interest is in bona fide
dispute; or (5) such entity could be compelled, in a legal or equitable proceedings to accept a money
satisfaction of such interest.
        22.     The Trustee states that she shall satisfy Section 363(f)(2) of the Bankruptcy Code
because the Secured Creditors consent to a sale of the Property under Section 363(f)(2) of the
Bankruptcy Code, free and clear of all liens, claims, encumbrances, and interests.
        23.     The Lender agrees to pay at closing (1) all outstanding real estate taxes, including
any prorated amounts due for the current tax year; (2) if applicable, the lesser of any HOA fees
accrued post-petition or the equivalent to twelve months’ assessments; (3) all closing costs
excluding professional fees but including State Documentary Stamps for the entire closing price;
and (4) the carve out to the Trustee in the approximate amount of $21,700.00. Any payments by
the Lender as stated herein shall be subject to any and all limitations on the Lender’s liability for
any fees and costs under applicable law.




Case 3:19-bk-01746         Doc 63     Filed 02/18/20 Entered 02/18/20 17:33:00             Desc Main
                                      Document     Page 5 of 7
       24.     The following commissions and lienholders will be paid from the sale proceeds:
The Lender:            $356,830.69 pursuant to Consent dated January 9, 2020. See Exhibit D.
Pinnacle:              $6,000.00 pursuant to Consent dated January 16, 2020. See Exhibit D.
Mr. Nippert:           $0.00 pursuant to Consent dated February 5, 2020. See Exhibit D.
Real Estate            Six percent (6%) of gross proceeds per L.B.R. 6005-1(c), to be paid as
Commission:            follows:
                        1. $8,000.00 to the Realtor, the Trustee’s Agent;
                        2. $8,000.00 to BK Global, the Trustee’s Professional; and
                        3. $8,000.00 to Parks, the Buyer’s Agent.
Debtor’s               None
Exemption:
Other costs and        See Purchase and Sale Agreement previously referenced as Exhibit B and
expenses:              the proposed Settlement Statement previously referenced as Exhibit C.

       25.     Pursuant to the agreement with the Lender (i.e. carve-out of $11,843.23) and the
terms of the sale (i.e. buyer’s premium of $9,900.00), the bankruptcy estate will receive net
proceeds in the amount of $21,743.23.
       26.     The Trustee has reviewed the tax implications of the proposed sale with her
accountant and determined that the proposed sale will result in a taxable capital gain in the range of
$9,000.00 - $11,500.00. Such liability will reduce the range of the proposed distribution to
$10,243.23 - $12,743.23.     The Trustee and her attorney intend to take a reduction in the
administrative claims relating to the Trustee’s commission/expenses and the attorney
fees/expenses (the “Trustee Related Claims”) to ensure that the unsecured creditors receive a
higher distribution. Therefore, the net balance will be split (50/50) between the Trustee Related
Claims and the unsecured creditors.
       27.     The Trustee believes the sale is in the best interest of the bankruptcy estate, the
Debtor, creditors and other parties in interest and should be approved.
       WHEREFORE, the Trustee respectfully requests the following:
       A.      That the Court set an expedited hearing on the Trustee’s Motion at a date convenient
               for the Court anytime from February 26, 2020 to March 6, 2020;
       B.      For an Order authorizing the Trustee to sell the Property under the terms and
               conditions described above;
       C.      For an Order that approves the sale of the Property pursuant to 11 U.S.C. §
               363(b), (f), (h), (m), and (n) and Fed. R. Bankr. P. 6004;
       D.      For an Order that declares that the liens of the Lender and Pinnacle attach to the




Case 3:19-bk-01746       Doc 63     Filed 02/18/20 Entered 02/18/20 17:33:00              Desc Main
                                    Document     Page 6 of 7
                  proceeds of the sale of the Property;
         E.       For an Order that declares that the sale of the Property is free and clear of the lien
                  of Mr. Nippert;
         F.       For an Order that declares that the sale of the Property is free and clear of any and
                  all exemptions and/or interests of the Debtor;
         G.       For an Order that approves the payment of sale proceeds to: (1) the costs of sale
                  as outlined in the Purchase and Sale Agreement previously referenced as Exhibit
                  B; (2) the Lender in full satisfaction of its lien against the Property; and (3)
                  Pinnacle in full satisfaction of its lien against the Property;
         H.       For an Order that waives the fourteen (14) day stay of the order approving the sale
                  under Fed. R. Bankr. P. 6004(h); and
         I.       For such further and other relief as the Court may deem proper.
                                                      Respectfully submitted,

                                                      /s/ Erica R. Johnson
                                                      Erica R. Johnson (BPR No. 30939)
                                                      ERICA R. JOHNSON,
                                                      ATTORNEY AT LAW, PLLC
                                                      8161 Highway 100, Suite 184
                                                      Nashville, Tennessee 37221
                                                      (615) 347-5869 – Telephone
                                                      erica@erjlaw.com – Email
                                                      Attorneys for Trustee


                                          CERTIFICATE OF SERVICE

          I hereby certify that a true and exact copy of the Expedited Motion was served either electronically via ECF
Notice or U.S. Mail to the U.S. Trustee, ustpregion08.na.ecf@usdoj.gov; Lefkovitz and Lefkovitz, PLLC, Attorneys
for Debtor, slefkovitz@lefkovitz.com; Megan Lynch, Bankruptcy Asset Manager, SN Servicing Corporation, 323
5th Street, Eureka, CA 95501; Kim Davis, Paralegal, Pinnacle Financial Partners, 150 3rd Avenue South, Nashville,
TN 37201; and to all creditors and parties in interest, as shown on the mailing matrix which is attached to the
original of this document and on file in the office of the Clerk of this Court, on this 18th day of February, 2020.

                                                      /s/ Erica R. Johnson
                                                      Erica R. Johnson

1
  The Trustee will be out of town attending a conference from February 21, 2020 through February 25, 2020.
2
  Pursuant to Deed of Trust recorded March 3, 2005 in Book 137, Page 556, Register’s Office for Cheatham County,
Tennessee.
3
  Pursuant to Deed of Trust recorded December 28, 2007 in Book 273, Page 395, Register’s Office for Cheatham
County, Tennessee.
4
  Pursuant to Judgment recorded September 17, 2013 in Book 456, Page 469, Register’s Office for Cheatham
County, Tennessee.



Case 3:19-bk-01746           Doc 63      Filed 02/18/20 Entered 02/18/20 17:33:00                       Desc Main
                                         Document     Page 7 of 7
